                   UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


COLLEEN ULULANI SOUZA,              CIV. NO. 19-00608 LEK-RT

                Plaintiff,

     vs.

U.S. ENVIRONMENTAL PROTECTION
AGENCY, DEPARTMENT OF
AGRICULTURE, STATE OF HAWAII,
DEPARTMENT OF HUMAN SERVICES,
STATE OF HAWAII, DEPARTMENT OF
HEALTH, STATE OF HAWAII,
DEPARTMENT OF LABOR AND
INDUSTRIAL RELATIONS, STATE OF
HAWAII, NEXT STEP, IHS WOMEN'S
AND CHILDREN'S SHELTER, CITY
AND COUNTY OF HONOLULU, PUNA WAI
REST STOP, DEPARTMENT OF
TRANSPORTATION SERVICES, CITY
AND COUNTY OF HONOLULU,
ATTORNEY GENERAL, STATE OF
HAWAII, CORPORATION COUNSEL,
CITY AND COUNTY OF HONOLULU,

                Defendants.


   ORDER: DISMISSING PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE;
    RESERVING RULING ON PLAINTIFF’S APPLICATION TO PROCEED IN
       DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS; AND
  DENYING PLAINTIFF’S REQUEST FOR APPOINTMENT OF COUNSEL UNDER
   THE CIVIL RIGHTS ACT OF 1964; 42 U.S.C. § 2000E-5(F)(1)(B)

           On November 6, 2019, Plaintiff Colleen Ululani Souza,

also known as Colleen U. Souza and Colleen U. Purdy

(“Plaintiff”), filed her: Complaint; Application to Proceed in

District Court Without Prepaying Fees or Costs (“Application”);

and Request for Appointment of Counsel Under the Civil Rights
Act of 1964; 42 U.S.C. § 2000e-5(f)(1)(B) (“Request”).   [Dkt.

nos. 1, 2, 3.]   The Court has considered the Application and the

Request as non-hearing matters pursuant to Rule LR7.1(d) of the

Local Rules of Practice for the United States District Court for

the District of Hawaii (“Local Rules”).   For the reasons set

forth below, the Complaint is hereby dismissed without

prejudice, and the Request is denied.    In other words, Plaintiff

is allowed to file an amended complaint to try to cure the

defects in the Complaint, but she must do so pro se and by

January 27, 2020.   Because Plaintiff is allowed to file an

amended complaint, the Application will not be ruled upon until

the amended complaint is filed and screened.

                            BACKGROUND

          Plaintiff alleges that, while she lived in the Aina

Hina area in 2016 and 2017, and while she lived in the Makiki

area in 2018, she was exposed to poisonous levels of pesticides

because of her neighbors’ misuse of pesticides.   According to

Plaintiff, this exposure created on-going health problems that:

required numerous forms of treatment; caused her to lose her job

on more than one occasion; resulted in the loss of her personal

property; and ultimately caused to her to become homeless.

[Complaint at ¶¶ III.1.a-c.]   Plaintiff also alleges the

pesticide exposure resulted in her arrest and caused her

neighbors to seek temporary restraining orders against her.

                                 2
Plaintiff asserts the restraining orders have impaired her

ability to obtain employment.    [Id. at ¶ III.1.f.]   She further

alleges the disruptions in her employment have adversely

impacted her eligibility for Social Security benefits and other

government benefit programs.     [Id. at ¶ III.1.g.]   Plaintiff

also states the pesticide poisoning has prevented her from

engaging in competitive hula and professional yoga.     [Id. at

¶¶ III.1.h-j.]

             Plaintiff reported her neighbors’ misuse of pesticides

to Defendant Department of Agriculture, State of Hawai`i

(“DoA”).   [Id. at ¶ III.1.a.]   Plaintiff never received the

results of DoA’s investigation into her Makiki report.

Plaintiff alleges that, in retaliation for her reports, she was

ostracized in the Aina Hina area and evicted from her apartment

in Makiki.    [Id. at ¶ III.1.e.]

             Plaintiff also states she applied for financial

assistance from Defendant Department of Human Services, State of

Hawai`i (“DHS”), and for unemployment benefits from Defendant

Department of Labor and Industrial Relations, State of Hawai`i

(“DLIR”), but there were delays in both payment processes.      [Id.

at ¶¶ III.1.b, d.]    These delays contributed to Plaintiff’s

losses described above and to other losses, causing her to

suffer “irreparable harm financially, emotionally, physically

and professionally.”    [Id. at ¶ III.1.d.]   According to

                                    3
Plaintiff, DHS’s delays were “intentional and malicious.”    [Id.

at ¶ III.1.g.]

           Plaintiff alleges DoA; Defendant United States

Environmental Protection Agency (“EPA”), which she alleges acted

through DoA; and Defendant Department of Health, State of

Hawai`i (“DoH”) were “lax in implementing and enforcing

pesticide rules and regulations,” resulting in the problems

Plaintiff experienced because of pesticide poisoning.     [Id. at

¶¶ III.2.a-c.]   DHS and DLNR were allegedly “lax in implementing

and enforcing [the] rules and regulations for” their respective

benefits programs that Plaintiff applied for.   [Id. at

¶¶ III.2.d-e.]   Plaintiff alleges Defendant Next Step and

Defendant Institute for Human Services Women’s and Children’s

Shelter (“IHS”) failed to provide her safe, emergency shelter in

February 2019, forcing her to live on the streets.   [Id. at

¶¶ III.2.f-g.]   She also alleges Defendant City and County of

Honolulu, Punawai Rest Stop (“Punawai”) “failed . . . to provide

a safe and secure environment” and “was lax in implementing and

enforcing its rules and regulations,” resulting in the theft of

Plaintiff’s belongings from a secured locker on October 12,

2019.   [Id. at ¶ III.2.h.]   Plaintiff alleges Defendant

Department of Transportation Services, City and County of

Honolulu (“DTS”) “was lax in implementing and enforcing its

rules and regulations for transportation services” when it

                                  4
“failed . . . to replace [her] stolen Disability Bus pass” in

August 2019.   [Id. at ¶ III.2.i.]   Finally, Plaintiff alleges

Defendant Attorney General, State of Hawai`i (“Attorney

General”) and Defendant Corporation Counsel, City and County of

Honolulu (“Corporation Counsel”) are liable as the

representatives of respective state and county agencies

identified above.   [Id. at ¶¶ III.2.j-k.]

          Plaintiff asserts the defendants’ conduct constitutes:

1) discrimination against her because of her race and color; and

2) retaliation.   [Id. at ¶¶ III.3, 6.]   The Complaint seeks

various forms of monetary relief.    [Id. at ¶¶ IV.a-l.]

                             STANDARD

          “Federal courts can authorize the commencement of any

suit without prepayment of fees or security by a person who

submits an affidavit that demonstrates he is unable to pay.”

Smallwood v. Fed. Bureau of Investigation, CV. NO. 16-00505 DKW-

KJM, 2016 WL 4974948, at *1 (D. Hawai`i Sept. 16, 2016) (citing

28 U.S.C. § 1915(a)(1)).

               The Court subjects each civil action
          commenced pursuant to Section 1915(a) to
          mandatory screening and can order the dismissal
          of any claims it finds “frivolous, malicious,
          failing to state a claim upon which relief may be
          granted, or seeking monetary relief from a
          defendant immune from such relief.” 28 U.S.C.
          § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122,
          1126-27 (9th Cir. 2000) (en banc) (stating that
          28 U.S.C. § 1915(e) “not only permits but
          requires” the court to sua sponte dismiss an in

                                 5
             forma pauperis complaint that fails to state a
             claim); Calhoun v. Stahl, 254 F.3d 845, 845 (9th
             Cir. 2001) (per curiam) (holding that “the
             provisions of 28 U.S.C. § 1915(e)(2)(B) are not
             limited to prisoners”).

Id. at *3.

             In addition, the following standards apply in the

screening analysis:

                  Plaintiff is appearing pro se; consequently,
             the court liberally construes her pleadings.
             Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir.
             1987) (“The Supreme Court has instructed the
             federal courts to liberally construe the
             ‘inartful pleading’ of pro se litigants.” (citing
             Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per
             curiam))). The court also recognizes that
             “[u]nless it is absolutely clear that no
             amendment can cure the defect . . . a pro se
             litigant is entitled to notice of the complaint’s
             deficiencies and an opportunity to amend prior to
             dismissal of the action.” Lucas v. Dep’t of
             Corr., 66 F.3d 245, 248 (9th Cir. 1995); see also
             Lopez v. Smith, 203 F.3d 1122, 1126 (9th. [sic]
             Cir. 2000).

                  Despite the liberal pro se pleading
             standard, the court may dismiss a complaint
             pursuant to Federal Rule of Civil
             Procedure 12(b)(6) on its own motion. See Omar
             v. Sea–Land Serv., Inc., 813 F.2d 986, 991 (9th
             Cir. 1987) (“A trial court may dismiss a claim
             sua sponte under [Rule] 12(b)(6). Such a
             dismissal may be made without notice where the
             claimant cannot possibly win relief.”); Ricotta
             v. California, 4 F. Supp. 2d 961, 968 n.7 (S.D.
             Cal. 1998) (“The Court can dismiss a claim sua
             sponte for a Defendant who has not filed a motion
             to dismiss under Fed. R. Civ. P. 12(b)(6).”); see
             also Baker v. Dir., U.S. Parole Comm’n, 916 F.2d
             725, 727 (D.C. Cir. 1990) (holding that district
             court may dismiss cases sua sponte pursuant to
             Rule 12(b)(6) without notice where plaintiff
             could not prevail on complaint as alleged). . . .

                                   6
          “Federal courts are courts of limited
          jurisdiction,” possessing “only that power
          authorized by Constitution and statute.” United
          States v. Marks, 530 F.3d 799, 810 (9th Cir.
          2008) (quoting Kokkonen v. Guardian Life Ins.
          Co., 511 U.S. 375, 377 (1994)). The assumption
          is that the district court lacks jurisdiction.
          See Kokkonen, 511 U.S. at 377. Accordingly, a
          “party invoking the federal court’s jurisdiction
          has the burden of proving the actual existence of
          subject matter jurisdiction.” Thompson v.
          McCombe, 99 F.3d 352, 353 (9th Cir. 1996).

Flores v. Trump, CIVIL 16-00652 LEK-RLP, 2017 WL 125698, at *1

(D. Hawai`i Jan. 12, 2017) (some alterations in Flores)

(citation omitted), reconsideration denied, 2017 WL 830966

(Mar. 2, 2017).

                           DISCUSSION

I.   Discrimination and Retaliation

          Even liberally construing Plaintiff’s Complaint, see

Eldridge, 832 F.2d at 1137, the Court cannot determine the legal

basis for Plaintiff’s discrimination and retaliation claims.

The Court therefore cannot determine whether Plaintiff’s

Complaint states claims upon which relief can be granted.    See

Omar, 813 F.2d at 991 (“A trial court may dismiss a claim sua

sponte under [Rule] 12(b)(6).”); Rule 12(b)(6) (stating the

defense of “failure to state a claim upon which relief can be

granted” may be asserted in a motion).




                                7
     A.     42 U.S.C. § 1983

            For example, Plaintiff may be asserting discrimination

and retaliation claims pursuant to 42 U.S.C. § 1983.1       However,

“§§ 1983 and 1985 impose liability upon a ‘person,’ and a

federal agency is not a ‘person’ within the meaning of these

provisions.”    Jachetta v. United States, 653 F.3d 898, 908 (9th

Cir. 2011) (citations omitted).2       Thus, if Plaintiff is asserting

§ 1983 claims against the EPA, the claims would fail.

Similarly, § 1983 claims against DoA, DHS, DoH, DLIR, and the




     1   Section 1983 states, in relevant part:

            Every person who, under color of any statute,
            ordinance, regulation, custom, or usage, of any
            State . . . , subjects, or causes to be
            subjected, any citizen of the United States or
            other person within the jurisdiction thereof to
            the deprivation of any rights, privileges, or
            immunities secured by the Constitution and laws,
            shall be liable to the party injured in an action
            at law, suit in equity, or other proper
            proceeding for redress . . . .

A claim alleging that the defendants conspired to violate the
plaintiff’s civil rights can be brought pursuant to 42 U.S.C.
§ 1985. However, the Complaint does not allege there was a
conspiracy among the defendants.

     2 The United States Supreme Court has recognized an implied
cause of action against federal officials who violate certain
constitutional rights. See Ziglar v. Abbasi, 137 S. Ct. 1843,
1854-55 (2017) (discussing Bivens v. Six Unknown Named Agents of
Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and its progeny).
However, “the Court has made clear that expanding the Bivens
remedy is now a disfavored judicial activity.” Id. at *1857
(citation and internal quotation marks omitted).


                                   8
Attorney General would fail because state agencies and state

officials, acting in their official capacities, are not persons

for purposes of a § 1983 claim for damages.   See Lapides v. Bd.

of Regents of Univ. Sys. of Ga., 535 U.S. 613, 617 (2002)

(noting “a State is not a ‘person’ against whom a § 1983 claim

for money damages might be asserted” (citations omitted)); see

also, e.g., Ah Puck v. Werk, CIV. NO. 17-00154 DKW-KJM, 2017 WL

1731685, at *3 (D. Hawai`i May 2, 2017) (“States, state

agencies, and state officials sued in their official capacities

are not ‘persons’ subject to civil rights claims for damages

under § 1983.” (some citations omitted) (citing Will v. Michigan

Dep’t of State Police, 491 U.S. 58, 64-66 (1989))).   The State

of Hawai`i, its agencies, and its officials acting in their

official capacity, also have Eleventh Amendment immunity from

§ 1983 claims for damages.   See Ah Puck, 2017 WL 1731685, at *3

(citing Sherez v. Haw. Dep’t of Educ., 396 F. Supp. 2d 1138,

1142-43 (D. Haw. 2005); Piedvache v. Ige, 2016 WL 6516826, at *4

(D. Haw. Nov. 2, 2016)).3




     3 However, “[w]hen sued for prospective injunctive relief, a
state official in his official capacity is considered a ‘person’
for § 1983 purposes.” Flint v. Dennison, 488 F.3d 816, 825 (9th
Cir. 2007) (citing Will, 491 U.S. at 71 n.10, 109 S. Ct. 2304).
Further, Eleventh Amendment immunity does not bar suits for
prospective injunctive relief against state officials in their
official capacities, and it does not bar suits against state
officials in their individual capacities. See, e.g., Ah Puck,
                                             (. . . continued)
                                 9
          Punawai, DTS, and the Corporation Counsel are

“persons” for purposes of § 1983, but the Complaint does not

address whether those defendants were acting according to a

county policy.   See Kirkpatrick v. Cty. of Washoe, 843 F.3d 784,

788 (9th Cir. 2016) (“Municipalities and other local

governmental units are ‘persons’ subject to suit under § 1983,

but to prevail on a claim against a municipal entity for a

constitutional violation, a plaintiff must also show that his or

her injury is attributable ‘to official municipal policy of some

nature.’” (quoting Monell v. Dep’t of Soc. Servs. of N.Y., 436

U.S. 658, 691, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978))).    Based

on the allegations of the Complaint, Next Step and HIS are not

government entities, but, if Plaintiff is asserting § 1983

claims against them, the claims would fail because the Complaint

does not allege they were acting “under color of law.”    See

§ 1983; Chudacoff v. Univ. Med. Ctr. of S. Nev., 649 F.3d 1143,

1149 (9th Cir. 2011) (“The ‘under color of law’ requirement

under § 1983 is the same as the Fourteenth Amendment’s ‘state

action’ requirement.” (citing Lugar v. Edmondson Oil Co., 457

U.S. 922, 928, 102 S. Ct. 2744, 73 L. Ed. 2d 482 (1982))).




2017 WL 1731685, at *3 (citing Hafer v. Melo, 502 U.S. 21, 30
(1991)).


                                10
     B.      42 U.S.C. § 2000d

             Plaintiff may also be bringing her discrimination and

retaliation claims pursuant to Title VI of the Civil Rights Act

of 1964, which provides that: “No person in the United States

shall, on the ground of race, color, or national origin, be

excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any program or activity

receiving Federal financial assistance.”     42 U.S.C. § 2000d.

However, even if Plaintiff is asserting Title VI claims, they

would fail because the Complaint does not allege that any of the

programs at issue receives “Federal financial assistance.”

     C.      Summary and Leave to Amend

             Because Plaintiff has not identified the legal basis

for her discrimination and retaliation claims, they cannot be

properly screened.    Plaintiff’s Complaint is therefore

dismissed.    However, the dismissal must be without prejudice

because it may be possible for Plaintiff to cure the defects in

her discrimination and retaliation claims by amending her

Complaint.4    See Lucas, 66 F.3d at 248.   In other words,


     4 The Court emphasizes that it has only conducted a
preliminary screening of Plaintiff’s claims. A more thorough
screening of Plaintiff’s claims will be conducted if the amended
complaint identifies the legal basis for her claims. This would
include an analysis of whether Plaintiff has sufficiently pled
the elements of her claims. For example, if Plaintiff’s amended
complaint asserts § 1983 claims, in addition to alleging that
                                             (. . . continued)
                                  11
Plaintiff must be given a chance to file an amended complaint.

If Plaintiff chooses to file an amended complaint, she must do

so by January 27, 2020, and the amended complaint must identify

the legal authority that is the basis for Plaintiff’s claims.

          Plaintiff’s amended complaint must include all of the

claims that she wishes to allege, and all of the allegations

that her claims are based upon, even if she previously presented

them in the original Complaint.    She cannot incorporate any part

of her original Complaint into the amended complaint by merely

referring to the original Complaint.   Plaintiff is cautioned

that, if she fails to file her amended complaint by January 27,

2020, or if the amended complaint fails to cure the defects

identified in this Order, her claims will be dismissed with

prejudice – in other words, without leave to amend.   Plaintiff

would then have no remaining claims in this district court, and

the Clerk’s Office would be directed to close the case.




each defendant is a person for purposes of a § 1983 claim, she
must allege how each defendant’s actions caused the deprivation
of her constitutional rights. See, e.g., OSU Student All. v.
Ray, 699 F.3d 1053, 1061 (9th Cir. 2012) (stating that, in
addition alleging the defendant was a “person” for purposes of
§ 1983, the plaintiff must allege the defendant, “acting under
color of state law, caused the deprivation of a federal right”
(citation and quotation marks omitted)).


                                  12
II.   Application

             Insofar as the Complaint has been dismissed with leave

to amend, it is not appropriate to rule on the Application at

this time.    This Court will therefore reserve ruling on the

Application until Plaintiff files an amended complaint.    If any

portion of Plaintiff’s amended complaint survives the screening

process, this Court will then rule upon the Application and

address whether Plaintiff is entitled to proceed without

prepaying fees and costs.

III. Request

             This district court has recognized that “there is no

constitutional right to counsel in a civil case.”    Sasaki v.

Inch, Case No. 18-cv-00270-DKW-KJM, 2019 WL 923880, at *15 (D.

Hawai`i Feb. 25, 2019) (citing United States v. Sardone, 94 F.3d

1233, 1236 (9th Cir. 1996)).    Plaintiff requests the appointment

of counsel pursuant to 42 U.S.C. § 2000e-5(f), which authorizes

the appointment of counsel to plaintiffs in employment

discrimination cases.    Because the Complaint does not contain

any indication that Plaintiff was employed by any of the

defendants, she is not entitled to appointment of counsel under

§ 2000e-5(f).

             Even if the Request is liberally construed as seeking

the appointment of counsel because Plaintiff is indigent,



                                  13
          the court may request counsel to represent an
          indigent litigant under 28 U.S.C. § 1915(e)(1)
          only under “exceptional circumstances,” taking
          into account the “likelihood of success on the
          merits” and the “ability of the petitioner to
          articulate his claims pro se in light of the
          complexity of the legal issues involved.”
          Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.
          1991) (internal citations and quotations
          omitted).

Peapealalo v. Sec’y of the Navy, CIVIL NO. 18-00400 DKW-RLP,

2018 WL 5931124, at *1 (D. Hawai`i Oct. 24, 2018), report and

recommendation adopted, 2018 WL 5929627 (Nov. 13, 2018).      The

claims alleged in the Complaint have been dismissed and,

although Plaintiff has been given leave to file an amended

complaint, the Court cannot find that she is likely to succeed

on the merits.   Further, Plaintiff’s filings indicate that she

is capable of articulating her claims pro se.   Plaintiff’s

Request is therefore denied.

                            CONCLUSION

          On the basis of the foregoing, Plaintiff’s Complaint,

filed November 6, 2019, is HEREBY DISMISSED.    The dismissal is

WITHOUT PREJUDICE to the filing of an amended complaint that

cures the defects identified in this Order.    Plaintiff is

GRANTED leave to file her amended complaint by January 27, 2020.

The amended complaint must comply with the terms of this Order.

          In addition, the Court HEREBY RESERVES RULING on

Plaintiff’s Application to Proceed in District Court Without


                                14
Prepaying Fees or Costs, filed November 6, 2019.   If Plaintiff

chooses to file an amended complaint, and if at least a portion

of the amended complaint survives the screening process, the

merits of the Application will be addressed.

          Finally, Plaintiff’s Request for Appointment of

Counsel Under the Civil Rights Act of 1964; 42 U.S.C. § 2000e-

5(f)(1)(B), also filed November 6, 2019, is HEREBY DENIED.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, December 9, 2019.




COLLEEN ULULANI SOUZA VS. U.S. ENVIRONMENTAL PROTECTION AGENCY,
ET AL; CV 19-00608 LEK-RT; ORDER: DISMISSING PLAINTIFF'S
COMPLAINT WITHOUT PREJUDICE; RESERVING RULING ON PLAINTIFF'S
APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES
OR COSTS; AND DENYING PLAINTIFF'S REQUEST FOR APPOINTMENT OF
COUNSEL UNDER THE CIVIL RIGHTS ACT OF 1964; 42 U.S.C. § 2000E-
5(F)(1)(B)




                               15
